DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the phrase “after completion of the blowing phase, at a predetermined instant which takes place within an interval of time of between 0 and 200 ms after the stoppage of the injection of gas into the container” is incorrect.  The specification talks about the blowing phase including a sweeping phase which is controlled degassing to between 8 and 12 bars and then immediately raising the nozzle, but as claimed this could cover lifting the nozzle at 40 bars which is not safe according to OSHA noise regulations within a production plant.  It is also unsafe for operators to be around vented gas at that pressure.  So, if the phrase was amended to recite “after completion of the blowing phase including a sweeping sub phase to result in a pressure of between 8 bars and 12 bars at a predetermined instant within an interval of time of 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggests a process for production of a container by blowing starting from a pre-form made of plastics material within a production unit, the production unit comprising a mold defining an impression for the container to be formed, and a nozzle which is designed to close the mold hermetically, the production process comprising: 
a sequence of forming by blowing, with a blowing phase comprising at least the injection and maintenance of a gas under pressure in the pre-form, via the nozzle, in order to deform the pre-form until 1t matches the impression of the mold, and obtain a container;
a phase of degassing of the container formed, consisting of discharging the gas
contained in the container at the end of the forming sequence, in order to take the interior of the container to atmospheric pressure, wherein, during the degassing phase, the nozzle is spaced from the mold in order to interrupt the hermetic closure, so as to put the interior of the container into direct fluid communication with the atmosphere, the spacing of the nozzle being begun:  after the beginning of the degassing phase, when the pressure in the interior of the container has dropped and has reached an intermediate pressure which is lower than the pressure at the end of 
The closest prior art (Lemble 2015/0209997 A1: paragraph 81) discloses raising the nozzle and opening the blow mold at a pressure of 0.5 bar during final degassing without the risk of degrading the sealing mechanism and without causing excessive noise, but the reference fails to disclose raising the nozzle at a pressure of between 14 and 3 bars such that the container is put into direct fluid communication with the atmosphere.
Gillet et al (2010/0301523 A1) discloses raising a nozzle (9) such that the gas is fed through passageways (28) and pipe (30) to a muffler (31) and does not disclose raising a nozzle to put the container in direct fluid contact with the atmosphere.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        1/20/2022